Case 1:19-cv-02594-RM-SKC Document 134 Filed 06/25/20 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge Raymond P. Moore

  Civil Action No.: 19-cv-02594-RM-SKC

  UNITED STATES SECURITIES AND EXCHANGE COMMISSION,

                         Plaintiff,

                         v.

  MEDIATRIX CAPITAL INC., et al.,

                                         Defendants,
  and

  MEDIATRIX CAPITAL FUND LTD., et al.,

                                         Relief Defendants.


     ORDER REQUIRING EQUITY UK LIMITED AND EQUITI ARMENIA CJSC TO
                  CLOSE ALL OPEN BLUE ISLE POSITIONS


         This matter is before the Court on Defendants’ Unopposed Motion for Order Directing

  Brokers to Close Positions and Request for Expedited Ruling. [ECF No. 41]. While Plaintiff

  United States Securities and Exchange Commission (“Commission”) did not oppose the motion,

  non-parties Equiti Capital UK Limited and Equiti Armenia CJSC have specially appeared and

  notified the Court that they oppose the motion (ECF Nos. 42, 43, 44, and 48). Additional

  briefing comprised the Commission’s Response to Defendants’ Unopposed Motion (ECF No.

  50); Defendants’ Reply to Non-Party Response to Unopposed Motion to Close Positions (ECF

  No. 51); and Non Parties’ Reply to Defendants’ and SEC’s Responses Regarding the Motion for

  Order Directing Brokers to Close Positions (ECF No. 53). On December 9, 2019, the Court

  directed Plaintiff and Defendants to file jointly a proposed order or, if they could not agree, to
Case 1:19-cv-02594-RM-SKC Document 134 Filed 06/25/20 USDC Colorado Page 2 of 2




  file separate proposed orders. [ECF No. 79]. On December 26, 2019, Plaintiff and Defendants

  jointly filed a proposed order along with a Notice of Filing of Proposed Order and Declaration of

  Kimberly L. Frederick in Support. [ECF No. 93]. The Court, having reviewed the filings listed

  above, now ORDERS:

         Equiti Capital UK Limited (United Kingdom) and its affiliate Equiti Armenia CJSC

  (Armenia), as well as any and all persons or entities controlled by, controlling, under common

  control with, or otherwise affiliated with either or both of the foregoing entities holding and/or

  controlling accounts and/or assets subject to the Court’s Stipulation and Order Granting an Asset

  Freeze, Preliminary Injunction, and Other Relief (ECF No. 38) (“Order”), to forthwith and at

  prevailing market rates liquidate and convert to U.S. Dollars all foreign currencies and precious

  metals (together with any and all other instruments, contracts and/or assets now and/or at the

  time of the Order held in such accounts) and further to preserve and hold such U.S. dollar

  balances in such respective accounts in accordance with the Order.

         DATED this 25th day of June, 2020.

                                                        BY THE COURT:



                                                        ____________________________________
                                                        RAYMOND P. MOORE
                                                        United States District Judge




                                                   2
